Case: 2:18-cv-00736-MHW-EPD Doc #: 134 Filed: 08/07/20 Page: 1 of 4 PAGEID #: 2567




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


    STEVE SNYDER-HILL, et al.,                       Case No. 2:18-cv-00736-MHW-EPD

                           Plaintiffs,               Judge Michael H. Watson

            v.                                       Chief Magistrate Judge Elizabeth P. Deavers

    THE OHIO STATE UNIVERSITY,

                           Defendant.



                      PLAINTIFFS’ MOTION FOR ORAL ARGUMENT

        Pursuant to United States District Court for the Southern District of Ohio Local Rule

 7.1(b)(2), Plaintiffs hereby request an order permitting oral argument on Defendant The Ohio

 State University’s (“OSU”) Motion to Dismiss Plaintiffs’ Second Amended Complaint (the

 “Motion to Dismiss” (Dkt. 128)). The grounds in support of this Motion are more fully set forth

 in the accompanying Memorandum in Support. Pursuant to S.D. Ohio Civ. R. 7.3, Plaintiffs

 consulted with Defendant regarding this request and its position is:“Ohio State believes the

 issues are straightforward and not complex and do not require oral argument under Local Rule

 7.1(b)(2), but will respectfully defer to the Court’s wishes.”

 August 7, 2020                                EMERY CELLI BRINCKERHOFF ABADY
                                               WARD & MAAZEL LLP

                                               By: /s/ Ilann M. Maazel
                                               Ilann M. Maazel (admitted pro hac vice)
                                               Debra L. Greenberger (admitted pro hac vice)
                                               Marissa Benavides (admitted pro hac vice)
                                               600 Fifth Avenue, 10th Floor
                                               New York, New York 10020
                                               Phone: (212) 763-5000
                                               Fax: (212) 763-5001
                                               E-Mail: imaazel@ecbawm.com
                                               E-Mail: dgreenberger@ecbawm.com
Case: 2:18-cv-00736-MHW-EPD Doc #: 134 Filed: 08/07/20 Page: 2 of 4 PAGEID #: 2568




                                               E-Mail: mbenavides@ecbawm.com

                                               SCOTT ELLIOTT SMITH, LPA
                                               Scott E. Smith (0003749)
                                               Michael L. Dillard, Jr. (0083907)
                                               5003 Horizons Drive, Suite 100
                                               Columbus, Ohio 43220
                                               Phone: (614) 846-1700
                                               Fax: (614) 486-4987
                                               E-Mail:ses@sestraillaw.com
                                               E-Mail: mld@sestriallaw.com

                                               PUBLIC JUSTICE, P.C.
                                               Adele P. Kimmel (admitted pro hac vice)
                                               Alexandra Brodsky (admitted pro hac vice)
                                               1620 L Street, NW, Suite 630
                                               Washington, DC 20036
                                               Phone: (202) 797-8600
                                               Fax: (202) 232-7203
                                               E-mail: akimmel@publicjustice.net
                                               E-mail: abrodsky@publicjustice.net

                                               Attorneys for Plaintiffs


                                 MEMORANDUM IN SUPPORT

        Local Rule 7.01(b)(2) provides that “…if oral argument is deemed to be essential to the

 fair resolution of the case because of its public importance or the complexity of the factual or

 legal issues presented, counsel or a pro se party may apply to the Court for oral argument….”

 Here, there is ample reason to grant Plaintiffs’ request.

        This case presents issues that are of great public importance. OSU is one of the largest

 public universities in the country. It receives and uses millions of dollars in public funds.

 OSU’s legal responsibility for enabling Dr. Strauss’s sexual abuse of hundreds of former OSU

 students and survivors over the span of two decades is of public import.

        The Motion to Dismiss involves the factual allegations of 93 individual Plaintiffs who are

 among the hundreds of former OSU students and survivors whom Dr. Strauss sexually assaulted

                                                   2
Case: 2:18-cv-00736-MHW-EPD Doc #: 134 Filed: 08/07/20 Page: 3 of 4 PAGEID #: 2569




 and abused. Their allegations are embodied in a 371-page Second Amended Complaint with

 2,597 paragraphs. The legal issues present the applicability of the federal accrual rule, state law

 tolling rules, and standing under Title IX. Plaintiffs have two separate bases, each supported by

 different caselaw, as to why their claims did not accrue until 2018 at the earliest, and a third basis

 for timeliness, namely equitable tolling. Additionally, Plaintiffs’ opposition rebuts OSU’s claims

 that four Plaintiffs lack standing. Indeed, the Court granted Plaintiffs’ request to file an

 oversized brief after Plaintiff detailed the factual and legal issues presented by the case. See Dkt.

 132.

        In light of the great public interest and the numerous legal and factual issues, we request

 oral argument to respond to any queries the Court has.



                                                Respectfully submitted,



 August 7, 2020                                 EMERY CELLI BRINCKERHOFF ABADY
                                                WARD & MAAZEL LLP

                                                By: /s/ Ilann M. Maazel
                                                Ilann M. Maazel (admitted pro hac vice)
                                                Debra L. Greenberger (admitted pro hac vice)
                                                Marissa Benavides (admitted pro hac vice)
                                                600 Fifth Avenue, 10th Floor
                                                New York, New York 10020
                                                Phone: (212) 763-5000
                                                Fax: (212) 763-5001
                                                E-Mail: imaazel@ecbawm.com
                                                E-Mail: dgreenberger@ecbawm.com
                                                E-Mail: mbenavides@ecbawm.com

                                                SCOTT ELLIOTT SMITH, LPA
                                                Scott E. Smith (0003749)
                                                Michael L. Dillard, Jr. (0083907)
                                                5003 Horizons Drive, Suite 100
                                                Columbus, Ohio 43220

                                                   3
Case: 2:18-cv-00736-MHW-EPD Doc #: 134 Filed: 08/07/20 Page: 4 of 4 PAGEID #: 2570




                                             Phone: (614) 846-1700
                                             Fax: (614) 486-4987
                                             E-Mail:ses@sestraillaw.com
                                             E-Mail: mld@sestriallaw.com

                                             PUBLIC JUSTICE, P.C.
                                             Adele P. Kimmel (admitted pro hac vice)
                                             Alexandra Brodsky (admitted pro hac vice)
                                             1620 L Street, NW, Suite 630
                                             Washington, DC 20036
                                             Phone: (202) 797-8600
                                             Fax: (202) 232-7203
                                             E-mail: akimmel@publicjustice.net
                                             E-mail: abrodsky@publicjustice.net

                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

               It is hereby certified that a true and correct copy of the foregoing document was

 filed and served, via the Court’s CM/ECF system on August 7, 2020, on all counsel of record.


                                             By:     /s/_Ilann M. Maazel
                                                     Ilann M. Maazel




                                                4
